 Case: 1:14-cv-01748 Document #: 3077 Filed: 11/03/19 Page 1 of 8 PageID #:77293




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS


 IN RE: TESTOSTERONE                               MDL No. 2545
 REPLACEMENT THERAPY
 PRODUCTS LIABILITY LITIGATION                     Master Docket Case No. 1:14-cv-
                                                   1748

 THIS DOCUMENT RELATES TO:                         Honorable Matthew F. Kennelly
 All cases

             CASE MANAGEMENT ORDER NO. 163 -
ORDER TO ESTABLISH ANDRODERM QUALIFIED SETTLEMENT FUND

      THIS COURT, upon consideration of the following:

      1.     THIS MATTER HAVING come before the Court upon the Motion of

Plaintiffs, by Negotiating Plaintiff Counsel (“NPC”), to approve an Order

Establishing a Qualified Settlement Fund (“QSF”) as required under the Master

Settlement Agreement “MSA” and establishing ARCHER Systems, LLC (“ARCHER”)

and its successors and/or assigns as the Qualified Settlement Fund Administrator as

selected by the NPC and as authorized to do so under the MSA.

      2.     Actavis, Inc., Actavis Pharma, Inc., Actavis Laboratories UT, Inc., and

Anda, Inc. (collectively, “Actavis”) will pay the settlement amount as agreed upon in

the MSA as the “Settlement Funds” into the Qualified Settlement Fund in accordance

with the terms and timing of the MSA.

      3.     By order of this Court, a Qualified Settlement Fund shall be established

within the meaning of section 468B of the Internal Revenue Code of 1986, as amended

(“Code”) and Treasury Regulation sections 1.468B-1, et seq., and remain subject to

the continuing jurisdiction of this Court.
 Case: 1:14-cv-01748 Document #: 3077 Filed: 11/03/19 Page 2 of 8 PageID #:77293




      4.     This Court has jurisdiction over this matter under Treas. Reg. Section

1.468B-1(c)(1), which states in relevant part that a QSF “is established pursuant to

an order of, or is approved by, the United States, any state (including the District of

Columbia), territory, possession, or political subdivision thereof, or any agency or

instrumentality (including a court of law) . . . and is subject to the continuing

jurisdiction of that governmental authority.”

      5.     NPC request that the Court approve the engagement of ARCHER

Systems, LLC and its successors and/or assigns as the administrator of the QSF

(“QSF Administrator)”. ARCHER possesses the requisite resources and experience

to properly and effectively set-up and administer the QSF. ARCHER’s address is as

follows: 1775 Saint James Place, Suite 200, Houston, TX, 77056. ARCHER submits

personally to the jurisdiction of this Court. ARCHER, as the QSF Administrator, will

be authorized to make distributions from the QSF consistent with the MSA and this

Order. Should ARCHER experience dissolution or bankruptcy, its appointment as

QSF Administrator shall terminate and NPC will seek Court approval of a successor

QSF Administrator.

      6.     After deposit in the QSF, the Settlement Funds are the sole property of

the QSF. No portion of the Settlement Funds shall be made available to the eligible

Claimants as determined under the MSA in any fashion, except as specifically set

forth in the MSA. Until such time as monies are distributed from the QSF, the

Claimants and NPC shall not possess any rights to demand or receive any portion of

the Settlement Funds or to mortgage, pledge or encumber the same in any manner.




                                        -2-
 Case: 1:14-cv-01748 Document #: 3077 Filed: 11/03/19 Page 3 of 8 PageID #:77293




To the extent possible, this shall be construed so as to prevent the Claimants and

NPC from being in constructive receipt, as determined under federal income tax

principles, of any amounts held by the QSF.

      7.     The Parties request, and the Court agrees, that no bond be required,

provided that all settlement proceeds, which include all principal and interest earned

thereon, shall be deposited in an account held in custody at Esquire Bank (the

“Custodian”), a financial institution with headquarters in the state of New York for

the benefit of, and titled in the legal name of, the Androderm Qualified Settlement

Fund. The Custodian shall invest monies deposited pursuant to the instructions of

the Fund Administrator.      Such investments may be (a) with third parties in

instruments/securities comprised of United States Agency, Government Sponsored

Enterprises or Treasury debt securities or obligations (maturities not to exceed five

years at a time of purchase) or mutual funds invested solely in such instruments

(average maturity not to exceed five years); (b) with third parties in cash equivalent

securities including SEC registered money market funds and collateralized money

market accounts; (c) in one or more checking accounts at the Custodian up to current

FDIC insurance limits; and (d) certificates of deposit that are fully insured by the

Federal Deposit Insurance Corporation (“FDIC”) through use of the Certificate of

Deposit Account Registry Services (“CDARS”), and/or Insured Cash Sweep (“ICS”)

pursuant to the CDARS/ICS Deposit Placement Agreement with the Custodian. The

Custodian shall be responsible for following the written investment instructions of

the QSF Administrator. The QSF Administrator shall be responsible for ensuring




                                        -3-
 Case: 1:14-cv-01748 Document #: 3077 Filed: 11/03/19 Page 4 of 8 PageID #:77293




that a principal preservation investment policy is implemented. Notwithstanding the

foregoing, the Custodian shall not be allowed to distribute any income or principal

from the QSF except upon written instructions of the QSF Administrator, or, if

requested, upon the order of this Court upon the joint motion of the Parties. The QSF

Administrator retains the right to remove the Custodian with or without cause, in its

sole and absolute discretion. The QSF Administrator may designate a replacement

bank upon the written consent of NPC. In the event of such replacement, the terms

and conditions of this paragraph, including without limitation, those addressing bond

requirements, investments, and distributions from the QSF, shall apply to any such

replacement bank. The QSF Administrator shall not be liable for any losses as a

result of investing the Settlement Funds as directed by the Court, except to the extent

that it is finally determined by the Court that the QSF Administrator acted with

willful misconduct in connection with the investment of the Settlement Funds. Any

such losses shall not be recoverable from the Parties, and the Parties shall have no

responsibility for the QSF Administrator’s performance.

      8.     All interest or investment income earned on the account(s) of the QSF

shall inure to the benefit of the QSF and shall be used first to pay any taxes and tax

return administration/preparation costs for the QSF, Administrator to pay taxes on

gains in the QSF, tax return/accounting fees, and any other costs associated with

administration of the QSF. QSF Administrator shall direct any and all payments of

such interest or investment income and any interest accrued on the QSF account.




                                        -4-
 Case: 1:14-cv-01748 Document #: 3077 Filed: 11/03/19 Page 5 of 8 PageID #:77293




      9.     Within fifteen (15) days of the end of each calendar quarter, QSF

Administrator will prepare and deliver QSF Statements (“Statements”) to the NPC

and the Court (if requested). The Statements shall include a statement of receipts,

investment earnings, and disbursements.

      10.    QSF Administrator shall have the right to rely upon any affidavit,

certificate, letter, notice, electronic mail or other document believed by the QSF

Administrator to be genuine and sufficient, and upon any other evidence believed by

the QSF Administrator, in its reasonable judgment, to be genuine and sufficient,

which may be provided to the QSF Administrator by the NPC.

      11.    QSF Administrator shall be indemnified and held harmless by the NPC

or any Claimants and/or their counsel, (current and/or future, as applicable) from any

claims made by any alleged lien holder, or other person or entity that attempts to

assert a right of payment, reimbursement or garnishment against the QSF. Should

the QSF Administrator be named as a party to, or threatened to be made a party to,

any threatened, pending or completed action, suit or proceeding of any kind, whether

civil, administrative or arbitrative, and whether brought by or against or otherwise

involving the QSF, by reason of the QSF Administrator having served in any capacity

on behalf of the QSF, the QSF Administrator shall be indemnified and held harmless

by NPC or any Settling Claimants (current and/or future, as applicable) against

reasonable expenses, costs and fees (including attorney fees), judgment, awards,

costs, amounts paid in settlement, and liabilities of all kinds incurred by the QSF

Administrator in connection with or resulting from such actual or threatened action,




                                        -5-
    Case: 1:14-cv-01748 Document #: 3077 Filed: 11/03/19 Page 6 of 8 PageID #:77293




suit or proceeding; except to the extent that it is finally determined by this Court that

the QSF Administrator was negligent or acted with willful misconduct in connection

with the administration of the QSF.

        12.     The QSF, by and through the QSF Administrator, may purchase and

assign any structured settlements created under any release agreements with

individual injured claimants. Any structured settlement annuity contract shall be

issued by a life insurance company that is rated A+ or better by A.M. Best Company. 1

The claims made by individuals who allegedly suffered (or will suffer) personal injury

caused by Androderm are (or will be) made on account of physical bodily injury and/or

wrongful death and arise out of alleged liability in tort. Such Claimants (and their

attorneys, as applicable), shall agree in writing to a discharge of the proceeds from

the QSF and the QSF Administrator’s liabilities in the making of any structured

settlement payments, also known as periodic payments, by executing, along with the

QSF Administrator, any necessary documents required or related to the discharge of

those liabilities.

        13.     Upon final distribution of all monies paid into the QSF, the QSF

Administrator shall take appropriate steps to wind down the QSF and, thereafter, be

discharged from any further responsibility with respect to the Settlement Payment.




1
 Structured Settlement Payments are assigned to a qualified assignee by entering into qualified assignments
of such structured settlement payments within the meaning of Section 130(c) of the Code. The qualified
assignee shall, respecting each person who is to receive periodic payments under a settlement agreement,
purchase one or more qualified funding assets within the meaning of Section 130(d) of the Code to fund
any structured settlement payments assigned to the qualified assignee.



                                                 -6-
 Case: 1:14-cv-01748 Document #: 3077 Filed: 11/03/19 Page 7 of 8 PageID #:77293




      DOES HEREBY ORDER that:

      1.     The Androderm Qualified Settlement Fund shall be established as a

QSF within the meaning of Treas. Reg. § 1.468B-1 and pursuant to the jurisdiction

conferred on this Court by Treas. Reg. § 1.468B-1(c)(1).

      2.     ARCHER Systems, LLC and its successors and/or assigns is hereby

appointed as QSF Administrator pursuant to the terms, conditions, and restrictions

of this Order, and is hereby granted the authority to conduct any, and all activities

necessary to administer and ultimately wind down the QSF as described herein

(including, without limitation, being authorized to make disbursements from the QSF

consistent with the MSA and herein).

      3.     Esquire Bank is hereby appointed as the financial institution at which

the QSF Administrator will establish bank and investment accounts for the QSF in

accordance with this Order.

      4.     Once all proceeds are deposited into the QSF and the dismissals are

filed, Actavis shall have no further obligation to the QSF or to any Claimant. Any

alleged civil liability or actual civil liability of Actavis to any Claimant arising from

personal injuries allegedly sustained as a result of use of Actavis’ products is

extinguished pursuant to 26 C.F.R. § 468B-3(c).

      5.     This Order is subject to amendment by the Court sua sponte or upon

application of the Parties. This Court retains jurisdiction over all matters covered

by, or related to, this Order.




                                         -7-
 Case: 1:14-cv-01748 Document #: 3077 Filed: 11/03/19 Page 8 of 8 PageID #:77293




SO ORDERED.

Date: 11/3/2019


                                     HONORABLE MATTHEW F. KENNELLY
                                     United States District Judge




                                     -8-
